         Case 3:18-cv-06539-VC Document 30-2 Filed 01/15/19 Page 1 of 7




                        EXHIBIT A




311403
Case 3:18-cv-06539-VC Document 30-2 Filed 01/15/19 Page 2 of 7
Case 3:18-cv-06539-VC Document 30-2 Filed 01/15/19 Page 3 of 7
Case 3:18-cv-06539-VC Document 30-2 Filed 01/15/19 Page 4 of 7
Case 3:18-cv-06539-VC Document 30-2 Filed 01/15/19 Page 5 of 7
Case 3:18-cv-06539-VC Document 30-2 Filed 01/15/19 Page 6 of 7
Case 3:18-cv-06539-VC Document 30-2 Filed 01/15/19 Page 7 of 7
